FORM 8-K UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act Of 1934 February 23, 2011 (February 16, 2011) Date of Report (Date of earliest event reported) FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-32421 58-23(State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, NY 10170 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (212) 201-2400Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [17 CFR 240.14d-2(b)] o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act [17 CFR 240.13e-4(c)] Item 1.01 Entry into a Material Definitive Agreement. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off–Balance Sheet Arrangement of a Registrant. OnFebruary 16, 2011Fusion Telecommunications International, Inc. (the “Company”), borrowed $125,000 from Marvin S Rosen, a Director of the Company. This note (a) is payable on demand in full upon ten (10) days notice of demand from the lender, (b) bears interest on the unpaid principal amount at the rate of 3.25% per annum, and (c) grants the lender a collateralized security interest, pari passu with other lenders, in the Company’s accounts receivable. The proceeds of this noteare to be used primarily for general corporate purposes. The Form of Promissory Note issued for this transaction is incorporated by reference as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1 Form of Secured Promissory Note (incorporated by reference to Exhibit 10.1to the Registrant’s Form 8–Kfiled with the Securities Exchange Commission on November 24, 2008). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report on FORM 8-K to be signed on its behalf by the undersigned thereunto duly authorized. FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. February 23,2011 By: /s/ GORDON HUTCHINS, JR. Gordon Hutchins, Jr. President, COO, and Acting CFO
